ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to After Final Amendment
This Office Action is responsive to the amendment filed on 02 May 2022. As directed by the amendment: Claims 15, 17, 19, 21, 26, and 27 have been amended, Claims 22 and 28 have been cancelled, and no claims have been added. Claims 1-14 and 32 were previously withdrawn due to a Restriction Requirement. 
The amendments to the claims will NOT be entered by the Examiner. The amendments to Claims 15, 17, 19, and 21 significantly alter the scope of the claims, and therefore would require further consideration and search by the Examiner. Furthermore, the amendments to the claims are not deemed to place the application in better form for appeal by materially reducing or simplifying issues for appeal. 
Response to Arguments
The Applicant's arguments filed in the After Final Response 02 May 2022 have been fully considered. The Examiner agrees that the amendments to Claim 21 would overcome the previous 35 USC 112(b)/pre-AIA  second paragraph rejection of that claim.
Furthermore, the Applicant specifically argues (Pages 7-12 of Response) that none of the previously cited Simon et al., John et al., or Gelfand et al. references in combination specifically disclose the newly added limitations to independent Claim 15, particularly that the impulse is delivered to “a vagus nerve” and that “the at least one electrical impulse is sufficient to modify the vagus nerve, such that inflammation associated with the aneurysm is reduced, wherein the at least one electrical impulse is sufficient to at least inhibit rupture of the aneurysm”. 
 The Examiner agrees with the Applicant’s arguments (Pages 7-12 of Response) that the amendments to independent Claim 15 would overcome the 35 USC 103(a) rejections of these claims as currently applied in the previous Final Rejection Office Action mailed 04 March 2022. It is noted that Gelfand et al. does teach a method of preventing aneurysms and stroke by nerve stimulation to reduce hypertension (Abstract, Paragraph 0028, 0032, 0034), wherein the electrical impulse is sufficient to at least inhibit rupture/hemorrhage of a brain aneurysm (Paragraph 0004-0005, 0009) and is sufficient to inhibit formation or growth of the aneurysm (Paragraph 0004-0005, 0009), but the Examiner agrees that this reference does not disclose, “transmitting the at least one electrical impulse transcutaneously and non-invasively from the contact surface through the outer skin surface of the neck to a vagus nerve  in the patient during the contacting” and “wherein the at least one electrical impulse comprises bursts of pulses with each pulse having a frequency of about 1 kHz to about 20 kHz and wherein the at least one electrical impulse is sufficient to modify the vagus nerve” as required by independent Claim 15 as amended. It is further noted that “to at least inhibit rupture of the aneurysm” would be a known effect of ‘reducing inflammation’ of the aneurysm and general treatment of an aneurysm, and may be a potentially obvious desired effect. 
Therefore, the amendments to the claims will NOT be entered by the Examiner. The amendments to Claims 15, 17, 19, and 21 significantly alter the scope of the claims, and therefore would require further consideration and search by the Examiner. Furthermore, the amendments to the claims are not deemed to place the application in better form for appeal by materially reducing or simplifying issues for appeal. 
In addition, the amendments are not sufficient to overcome the previous Double Patenting rejections of Claims 15-31 as made in the previous Final Rejection Office Action.  
Therefore, Claims 15-31 remain rejected as described in the previous Final Rejection Office Action mailed 04 March 2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792